UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4424


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELLA RAYN LOCKLEAR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00082-TDS-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North Carolina, for
Appellant. Terry Michael Meinecke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Della Rayn Locklear pleaded guilty to carjacking resulting in death, in violation of

18 U.S.C. § 2119(3) (2012), and the district court sentenced her to 259 months in prison.

On appeal, Locklear’s counsel has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), certifying that there are no meritorious grounds for appeal.

Locklear was notified of her right to file a pro se supplemental brief but has not done so.

We affirm.

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious grounds for appeal. Before accepting Locklear’s guilty plea, the

district court conducted a thorough plea colloquy, satisfying the requirements of Fed. R.

Crim. P. 11, and ensuring that Locklear’s plea was knowing, voluntary, and supported by

an independent factual basis. See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th Cir. 1991). The district court made no significant procedural error at sentencing, see

Gall v. United States, 552 U.S. 38, 51 (2007), and Locklear does not rebut our appellate

presumption that her sentence is substantively reasonable. See United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014).

       Accordingly, we affirm the district court’s judgment. This court requires that

counsel inform Locklear, in writing, of the right to petition the Supreme Court of the

United States for further review. If Locklear requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Locklear.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3